DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 02/09/2021.  Claims 1-10 were pending.  Claims 1, 8 were amended.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
In lines 5-7, the examiner is unable to find proper support for the new limitation “wherein the first oxide layer directly contacts the second metal layer and does not directly contact the first metal layer” (emphasis added).  The examiner interprets this is a negative limitation.  According to the MPEP 2173.05 (i), “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph”.  The applicants limitation “wherein the first oxide layer directly contacts the second metal layer and does not directly contact the first metal layer” implies the possibility that the first oxide layer directly contacts a top surface second metal layer and a sidewall surface of the second metal and does not directly contact the first metal layer.  However, the applicants do not have proper support for this broad negative limitation.  In pages 9-10, Fig 1A, 3C-3D, applicants disclose the first oxide layer directly contacts a top surface second metal layer and does not directly contact any sidewall of the second metal layer and does not directly contact the first metal layer which is much narrower than applicant’s new limitation in line 5-7 of claim 1.  The applicant’s new limitation “wherein the first oxide layer directly contacts the second metal layer and does not directly contact the first metal layer” (lines 5-7) is broader than the support in the Specification as discussed above.
Claims 2-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because they directly or indirectly depend on rejected claim 1.


5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 recites the limitation "the patterned mask" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Li (US 2015/0333282 A1).
Regarding to claim 1, Li disclose a semiconductor device manufacturing method, comprising:
providing a substrate structure (105 and/or 205) (Fig 3; paragraph 0026-0029);
forming a first meta layer (Cr 20 nm, 110) on the substrate structure (Fig 3, paragraph 0029);
forming a second layer (Au 50 nm, 110) on the first metal (Cr) layer (fig 3; paragraph 0029; Note the Au is positioned on top of Cr and the layers are formed from bottom to top);
forming a first oxide layer (120) on the second metal layer (Au) at a first temperature (200 °C), wherein the first oxide layer (120) directly contact the second metal layer (Au) and does not directly contact the first metal layer (Cr) (See Fig 3, paragraph 0031);
conducting remaining manufacturing processes including thermal processes at a second temperature (250 °C) higher than the first temperature (200 °C) (See paragraph 0031, 0043).

Regarding to claim 3, Li discloses the thickness of the first oxide layer is about 150 nm (90 nm + 60 nm = 150 nm; See paragraph 0031; Note: 150 nm = 1,500 Å; within applicant’s range of 1000 Å to 20000 Å).

Regarding to claim 4, Li discloses the first metal layer comprises chromium (Cr) and the second metal layer comprises gold (Au) (See paragraph 0029, Fig 3).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0333282 A1) as applied to claims 1, 3-4 above, and further in view of Green et al. (US 2014/0239346 A1).
Regarding to claim 2, Li discloses the first temperature is about 200 °C (paragraph 0043; within applicant’s temperature range of 170 ° C to 210 °C).  Li fails to disclose the first oxide layer comprises a silicon-based oxide.  However, Li clearly teaches the first oxide layer comprises HfO2 (See paragraph 0031).  Green teaches to use dielectric comprises HfO2, Al2O3 or SiO2 at a temperature of 200 °C (See paragraph 0040).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li in .

12.	Claims 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0214876 A1) in view of Shim et al. (US 2012/0325664 A1).
Regarding to claim 1, Lee disclose a semiconductor device manufacturing method, comprising:
providing a substrate structure (505) (Fig 5; paragraph 0078);
forming a first metal layer (520, Cr) on the substrate structure (Fig 5, paragraph 0081 );
forming a second layer (520, Au) on the first metal (Cr) layer (fig 5; paragraph 0081; Note the Au is positioned on top of Cr and the layers are formed from bottom to top);
forming a first oxide layer (525) on the second metal layer (Au) at a first temperature, wherein the first oxide layer (525) directly contact the second metal layer (Au) and does not directly contact the first metal layer (Cr) (See Fig 5, paragraph 0081; Note the oxide layer 525 does not contact the lower portion of the Cr layer 525; all process must be performed at a certain temperature);
conducting remaining manufacturing processes including thermal processes (e.g. laser or patterning process or etching process) at a second temperature (paragraph 0083-0091; Note: all process must be performed at a temperature).
Regarding to claim 1, Lee fails to disclose that the second temperature is higher than the first temperature.  However, Lee clearly teaches forming a silicon oxide at a first temperature.  Shim teaches to form an silicon oxide (61) at a first temperature, wherein the first temperature 
Regarding to claim 3, Lee fails to disclose the thickness of the first oxide layer.  Shim teaches a thickness of the first oxide layer (61) is from 10 nm to 500 nm, more specifically from 50 nm to 200 nm (See paragraph 0081; Note: 200 nm = 2000 Å; 500 nm = 5000 Å; within applicant’s range of 1000 Å to 20000 Å).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal first oxide layer thickness because it has been held that determination of workable range is not considered inventive.
Regarding to claim 4, Lee discloses the first metal layer comprises chromium (Cr) and the second metal layer comprises gold (Au) (See paragraph 0081).
Regarding to claim 5, Lee teaches the first metal and the second metal layer form bonding material including a wire bonding pad (paragraph 0014-0015, 0106-0104; Lee’s claims 7-8, fig 5).  Regarding to claim 5, Shim discloses the first metal layer and the second metal layer form a wire bond pad (Fig 3H, paragraph 0080).

2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0214876 A1) and  Shim et al. (Us 2012/0325664 A1) as applied to claims 1, 3-5 above and further in view of McLaughlin et al. (US 9,847,221 B1).
Regarding to claim 2, Lee teaches the first oxide comprises a silicon-based oxide (paragraph 0082).  Lee fails to disclose the first temperature for forming a first oxide layer is in a range of 170 °C to 210 °C.  Regarding to claim 2, Shim teaches the first oxide layer comprises a silicon-based oxide (SixOy), and it is formed at the first temperature is in the range of 100 °C to 500 °C (paragraph 0081).  Shim fails to disclose the first temperature is in a range of 170 °C to 210 °C.  However, Shim teaches to deposit silicon oxide using PECVD or LPCVD at the first temperature in the range of 100 °C to 500 °C (paragraph 0081, overlapping applicants’ range).  McLaughlin teaches to deposit silicon oxide using PECVD at a temperature less than 200 °C, including example of 180 °C (See Fig 3B, col 4 lines 47-60, col. 6 lines 38-50, Table 1, Table 2, Table 3). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiment to obtain optimal temperature because it has been held that determination of workable range is not considered inventive.

14.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0214776 A1) and Shim et al. (Us 2012/0325664 A1) as applied to claims 1, 3-5 above, in view of Peng et al. (US 10,385,390 B2) and further in view of “Ammeter Design” : DC Metering Circuits via https://web.archive.org/web/20151012060548/https://www.allaboutcircuits.com/textbook/direct-current/chpt-8/ammeter-design/ ) , herein after refer as “Ammeter Design”.
Regarding to claim 6, Lee teaches removing the first oxide layer (paragraph 0082-0089).  Shim also discloses removing the first oxide layer (61) (paragraph 0082, Fig 3J).  Lee and Shim fails to disclose forming a metal wire on the second metal layer.  Peng teaches forming a wire on the second metal layer (105a, 105b) and connect the wire to the voltage source (219) and an ammeter (22) (See Fig 3, col. 5 lines 20-45, Fig 4, Fig 5).  The wire that connect to the voltage source (219) and ammeter (220) must be conductive since it is there is a voltage and current flow through it.  Peng fails to disclose that the wire is metal.  “Ammeter Design” teaches that the wire that connect to the voltage source and ammeter is metallic wire since there is a current flow through a wire and metallic wire is well known.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee and Shim in view of Peng and “Ammeter Design” by forming a metal wire on the second metal layer since it helps to detect DNA pass through the nanopore.
Regarding to claim 7, Lee discloses the substrate structure comprises:
A substrate (505);
A sacrificial material layer (510) on the substrate (paragraph 0079)
A cover layer (515) on the substrate covering the sacrificial material (510), where the first metal layer (520) is forming on the cover layer (515) (See 0078-0080, Fig 5).
Regarding to claim 7, Shim also discloses the substrate structure comprises:
A substrate (10);
A sacrificial material layer (20) on the substrate;


Regarding to claim 8, Shim discloses conducting remaining manufacturing process including thermal processes (paragraph 0083) comprises:
Forming a pattern mask (85) on the back side of the substrate (10) (Fig 3J, paragraph 0082);
Etching the substrate using the mask layer as a mask to form a through-hole that exposes the sacrificial material layer (20) (Fig 3L-3M, paragraph 0082-0086).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee in view of Shim, Peng and Ammeter Design by Forming a pattern mask (85) on the back side of the substrate (10) (Fig 3J, paragraph 0082); Etching the substrate using the mask layer as a mask to form a through-hole that exposes the sacrificial material layer (20) because it helps to create a nanosensor structure.
Regarding to claim 9, Lee discloses removing the sacrificial material by a buffer oxide etch (BOE) method (paragraph 0089).  Lee fails to disclose the through hole.  Shim discloses removing the sacrificial layer (20 or 67) through the through-hole (15)  by Buffer Oxide Etching (BOE) method, where the first oxide layer (61) is also removed by the BOE method (See paragraph 0047, 0082-0086, 0094, 0097 Fig 3J-3M, Fig 4F-4I).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee in view of Shim, Peng and Ammeter Design by removing the sacrificial layer (20 or .

15.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0214876 A1) and Shim et al. (Us 2012/0325664 A1) in view of Peng et al. (US 10,385,390 B2) and further in view of “Ammeter Design”: DC Metering Circuits via https://web.archive.org/web/20151012060548/https://www.allaboutcircuits.com/textbook/direct-current/chpt-8/ammeter-design/ ) herein after refer as “Ammeter Design” as applied to claims 6-9 above and further in view of Mason et al.(US 2017/0062284 A1).
Regarding to claim 10, Lee, Shim, Peng and “Ammeter Design” fail to disclose conducting a thickness reduction process on the back side of the substrate before the patterned mask layer is formed.  Mason teaches conducting a thickness reduction process on the back side of the substrate before the patterned mask layer is formed (See paragraph 0008, 0098, 0103, 0106, and 0112).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shim, Peng, Ammeter Design in view of Mason by conducting a thickness reduction process on the back side of the substrate before the patterned mask layer is formed because it helps to make smaller and thinner device.

Response to Arguments
16.	Applicant’s amendment filed on 02/09/2021 was sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C §112(b) with respect to claim 8.  However, the 
Regarding to previous ground of rejection under 35 U.S.C § 102, the applicants stated
“For advancing the prosecution of this application, Claim 1 is amended.
For example, according to Fig. 3D and related description in this application, the first oxide layer 321 directly contacts the second metal layer 312 and does not directly contact the first metal layer 311.	
In contrast, Shim’s protective layer 61/63 directly contacts all of the layers of Shim’s electrode pads 50 and 55.
Because of the aforementioned reasons and others, it is respectfully submitted that Claim 1 is patentable.”  The applicant’s argument is moot in view of the new ground of rejection as discussed above using new cited prior arts.  Further, applicant’s amendment raise new ground of rejection under 35 U.S.C §112(a) as discussed above.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 


18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713